Citation Nr: 0308857	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  98-01 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cervical spine disorder.

3. Entitlement to service connection for bilateral knee 
arthritis.

4.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1960 
to December 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In May 2001, a hearing was held before Bettina S. Callaway, 
who is the Veterans Law judge making this decision and who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  

The case was previously before the Board in July 2001, when 
it was remanded for examination of the veteran and medical 
opinions.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  

The issue involving entitlement to a rating in excess of 10 
percent for degenerative disc disease at L5-S1 is the subject 
of a remand which follows the Board's decision.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The RO denied service connection for a right hip disorder 
and a neck disorder in February 1978.  The veteran was 
notified of this decision in February 1978 but did not file 
an appeal. 

3.  Competent medical evidence establishing a current right 
hip disorder and a relationship to the veteran's active 
military service has been received since the February 1978 RO 
decision.  

4.  No competent medical evidence establishing a relationship 
between the veteran's current cervical spine disability  and 
the veteran's active military service has been received since 
the February 1978 RO decision.  

5.  The medical evidence of record reveals that the veteran 
has arthritis of the right hip and both knees.  

6.  There is an approximate balance of positive and negative 
evidence regarding the relationship between the veteran's 
current right hip and bilateral knee disorders and his 
military service.  


CONCLUSIONS OF LAW

1.  The February 1978 decision of the RO denying service 
connection for a right hip disorder and a neck disorder is 
final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1977).

2.  Evidence received since the February 1978 RO decision 
denying service connection for right hip disorder is new and 
material, and the veteran's claim for service connection for 
a right hip disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002).

3.  Evidence received since the February 1978 RO decision 
denying service connection for a neck disorder is not new and 
material, and the veteran's claim for service connection for 
a neck disorder has not been reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2002).

4.  Arthritis of the right hip was incurred in active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002);  38 C.F.R. § 3.303 (2002).  

5.  Arthritis of the knees was incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002);  
38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  With respect 
to this duty to assist the veteran in obtaining evidence, the 
VCAA requires that VA notify the claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary). 

In this case, VA informed the appellant of the evidence 
needed to substantiate his claim in a letter October 2001.  
This letter also informed the appellant of VA's duty to 
assist the appellant and which party would be responsible for 
obtaining which evidence.  The Board concludes that the 
discussion therein adequately informed the appellant of the 
information and evidence needed to substantiate his claim, 
and of VA's duty to assist in obtaining evidence thereby 
meeting the notification requirements of the VCAA.  

As discussed above, VA has fulfilled its duties to inform and 
assist the appellant on his claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.  A remand or 
further development of the claim would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claims 
or her substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2002).  
Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

II.  New and Material Evidence

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002).  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
2002); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 2002).  

To determine whether new and material evidence has been 
presented or secured to reopen a claim, a two-step analysis 
must be conducted.  Evans, at 283; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  "First, it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material when 'the 
credibility of the [new] evidence' is presumed. . . .  
Second, if the evidence is new and material," the claim must 
be reopened and the former disposition reviewed based on all 
the evidence of record to determine the outcome of the claim 
on the merits.  Evans, at 283 (citations omitted); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see Duran v. Brown, 
7 Vet. App. 216, 220 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (2001).  

More recently, VA regulations have been adopted which 
implement more stringent criteria to be met in order to 
reopen a previously denied claim with new and material 
evidence.  The newly adopted regulations specifically provide 
that:

A claimant may reopen a finally 
adjudicated claim by submitting new 
and material evidence.  New evidence 
means existing evidence not 
previously submitted to agency 
decision makers.  Material evidence 
means existing evidence that, by 
itself or when considered with 
previous evidence of record, relates 
to an unestablished fact necessary 
to substantiate the claim.  New and 
material evidence can be neither 
cumulative nor redundant of the 
evidence of record at the time of 
the last prior final denial of the 
claim sought to be reopened, and 
must raise a reasonable possibility 
of substantiating the claim.

38 C.F.R § 3.156(a)(2002).

However, the new, more stringent, regulations are applicable 
to claims filed on and after August 29, 2001.  In the present 
case the veteran filed to reopen his claims for service 
connection for a right hip disorder and a cervical spine 
disorder prior to this date, which means that he only needs 
to meet the old criteria to reopen his claim.  Under the less 
stringent criteria, the court has held that new and material 
evidence can be evidence which provides a more complete 
picture of the circumstances.  Hodge v. West, 155 F.3d 1356 
(1998).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the issue at hand.  Evans, 9 
Vet. App. at 283.  Evidence is "probative" when it 
"tend[s] to prove, or actually prov[es] an issue."  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing BLACK'S 
LAW DICTIONARY 1203 (6TH ED. 1990).  Determining what the 
"issue at hand" in a case is depends on the specified basis 
or bases, or the specific matter under consideration, for the 
last disallowance of the claim.  Evans, 9 Vet. App. at 284.  
If such evidence is "so significant that it must be 
considered in order to fairly decide the merits of the 
claim," then the claim must be reopened.  Hodge v. West, 155 
F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1999).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

Determining what the "issue at hand" in a case is depends 
on the evidence that was before the Board when it last denied 
the veteran's attempt to reopen his claim and the reasons for 
its denial.  See Colvin, 1 Vet. App. at 174 (Material 
evidence is relevant to and probative of the issue at hand).  

In this case, the RO denied service connection for a right 
hip disorder and a neck disorder in February 1978 and 
notified the veteran of the decision that same month.  The 
veteran did not appeal the RO decision and it became final.  
38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1977).  

The matter under consideration in this case is whether right 
hip and neck disorders were incurred during the veteran's 
active military service as the result of an injury.  In order 
for the veteran's claim to be reopened, evidence must have 
been presented, or secured, since the February 1978 RO 
decision which is relevant to, and probative of, this matter 
under consideration.

The evidence of record at the time of the February 1978 RO 
rating decision which was relevant to the veteran's claims 
for service connection for a right hip disorder and a 
cervical spine (neck) disorder included the veteran's service 
medical records and a November 1977 VA examination report.  

The veteran's service medical records appear to be complete.  
These records reveal the veteran was treated for a left hip 
injury in March and April 1962.  The medical records reveal 
that the veteran fell and suffered a bruised left hip.  There 
is no indication in any of the service medical records of a 
right hip injury, a knee injury, or a neck injury.  The 
December 1963 separation examination report does not indicate 
that the veteran had any musculoskeletal abnormalities on 
separation examination.  

In November 1977 a VA examination of the veteran was 
conducted.  The veteran complained of pain in the low back, 
neck, knees, and right hip.  X-ray examination of these areas 
revealed essentially normal results.  Physical examination 
revealed normal ranges of motion of these areas.  Some 
crepitus of the knees was noted.  The examiner had an 
impression of arthralgia of the neck and right knee.  

In October 1996 the veteran submitted the claim which is 
currently under appeal.  He claims that he incurred an injury 
during active service.  Specifically he asserts that during 
service he slipped from the hood of a jeep traveling at low 
speed and that he injured his hip, knees, back, and neck when 
he landed on the hood of the jeep.  In May 2001 the veteran 
presented sworn testimony at a hearing before the undersigned 
Veterans Law Judge.  He testified in detail about the injury 
he claims to have incurred during service.  

In this case, the evidence submitted since the February 1978 
RO decision that refers to the veteran's right hip and 
cervical spine disabilities includes:  private medical 
records dated in 1987, 1994 and 1999 and a June 2002 VA 
examination report.  

The June 2002 VA examination report indicates that the 
veteran has a small osteophyte in the right hip joint.  This 
examination report also indicated that the veteran has mild 
congenital stenosis of the cervical spine.  

An April 1999 private MRI report indicates that the veteran 
has mild degenerative changes of the right hip which are 
symmetric with changes in the left hip.  An accompanying 
report also reveals that MRI examination of the cervical 
spine was conducted and that the veteran had a herniated 
intervertebral disc at the C5-C6 level and some spur 
formation at the C4-C5 level.  

A May 1999 medical opinion from the veteran's private 
physician indicates that the veteran's right hip, low back, 
and right knee pain are the result of an inservice injury.  

With respect to the veteran's claim to reopen his claim for 
service connection for a right hip disorder, the Board 
concludes that this evidence is new because it was not before 
the RO when it denied service connection in February 1978.  
With respect to the veteran's right hip claim the evidence is 
also "material" because it does bear directly and 
substantially upon the specific matter under consideration, 
namely whether the veteran has a residual right hip 
disability resulting from an injury during active service.  
This evidence indicates that the veteran has arthritis of the 
right hip and a medical opinion specifically related the 
disability to the veteran's military service.  This evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a right hip disability.

With respect to the veteran's claim to reopen his claim for 
service connection for a neck disability, although "new," 
this evidence is not "material" because it is does not bear 
directly and substantially upon the specific matter under 
consideration, namely whether the veteran's current neck 
disability is the result of an injury during service.  While 
the evidence of record does show the existence of a current 
cervical spine disability, there is no evidence which relates 
the disability to the veteran's military service.  This 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a neck disability.  

III.  Service Connection

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002).  

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(a) (West  2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990). 

The veteran's service medical records do not reveal that he 
suffered a knee injury or a right hip injury during service.  
However, they do indicate that he bruised his left hip in a 
fall.  The veteran has asserted that during service he 
slipped from the hood of a jeep traveling at low speed and 
that he injured his hip, knees, back, and neck when he landed 
on the hood of the jeep.  The service medical records do 
indicate that the veteran had a fall during service, although 
they do not specify the exact circumstances involved in the 
fall injury.  The Board also notes that the service medical 
records specifically indicate that the veteran's left hip was 
injured, not his right hip.  While these records are 
specific, and the Board doubts that they are mistaken in 
their identification of the injured hip; the possibility does 
exist that the wrong side was noted in the service medical 
records.  

The medical evidence of record does reveal that the veteran 
currently suffers from arthritis of both knees and the right 
hip.  Specifically, we note that 1987 private x-ray report 
indicates that the degenerative changes in the veteran's 
knees appear to be relatively the same in each knee.  A May 
1999 medical opinion from the veteran's private physician 
specifically indicates that the veteran's right hip and right 
knee disability are related to the inservice injury.  Based 
on the symmetric nature of the arthritis of both of the 
veteran's knees, the Board has difficulty in disassociating 
the arthritis present in on knee from the arthritis present 
in the other knee.  

The June 2002 VA examination report also contains a medical 
opinion from the examining physician.  This opinion only 
relates the veteran's low back condition to the inservice 
injury.  The physician stated that "I could not reliably say 
with any degree of certainty that the mild degenerative 
changes referable to those joints [right hi and knees] could 
be explained by the patient's jeep accident."  

The veteran has arthritis of the right hip and both knees.  
There is a medical opinion of record which relates these 
current disabilities to an inservice injury sustained by the 
veteran.  There is another medical opinion which indicted 
that it could not be ascertained if the current knee and 
right hip disabilities were related to the inservice injury.  

There appears to be an approximate balance of positive and 
negative evidence regarding any issue of whether the 
veteran's current right hip and bilateral knee arthritis are 
related to his inservice injury.  Therefore the Board must 
give the benefit of the doubt to the claimant.  As such, 
service connection for right hip arthritis and bilateral knee 
arthritis is granted.  


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection a right hip disorder is 
reopened.  

Service connection for right hip arthritis granted. 

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection a cervical 
spine (neck) disorder, that benefit remains denied.

Service connection for bilateral knee arthritis is granted.


REMAND

After the case was remanded to the RO in July 2001, a 
September 2002 rating decision granted service connection for 
degenerative disc disease of L5-S1 and assigned a 10 percent 
disability rating, effective in October 1996.  The veteran 
disagreed with the initial disability rating assigned.  On 
his substantive appeal, VA Form 9, dated March 2003, the 
veteran indicated that he desired a hearing before a member 
of the Board at the local VA office.  This is commonly 
referred to as a Travel Board hearing.  Therefore the veteran 
should be scheduled for the requested hearing in relation to 
his claim for an initial disability rating in excess of 10 
percent for degenerative disc disease at L5-S1.

The case is REMANDED to the RO for the following development:


The RO should schedule the veteran for 
the requested Travel Board hearing.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



